DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a response to Applicant’s communications filed 03 August 2021 that included amendments, which have been entered.  As a result of these amendments, claims 1 through 20 are allowable.
Drawings
The drawings filed on 21 September 2018 have been accepted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior Art
Examiner submits that the argument that the cited references fail to disclose Applicant’s claim as amended, either alone or in combination are persuasive. 
The closes prior art include Gottemukkala et al. (US 2017/0140040), Duggal et al. (US 2017/0323089), and Doshi et al. (US 2014/0324540), however the combined teaching of these references do not teach the specific ordered sequence ordered sequence of limitations of independent Claim 1.    Further, for at least the reasons Applicant argued in pages 8 through 11 of Applicant’s filing dated 03 August 2021 that the cited references fail to disclose either alone 
A system that implements a framework that connects a plurality of complex forecasting components, the system comprising: 
a data store that stores datasets used as inputs to a plurality of forecasting components; 
a validation engine, comprising a computer processor coupled to the data store, that analyzes the datasets based on a plurality of rules and specifications and generates a report comprising an indication of compliance; 
a control processor that centralizes management of the plurality of forecasting components and run data in a hub structure, the centralizing comprising: registering the plurality of forecasting components, each forecasting component developed in one of a plurality of computer programming languages; 
employing a formal language to specify one or more input and output parameters of the plurality of forecasting components; 
compiling and maintaining metadata for each of the plurality of forecasting components, the metadata comprising information about forecast data output by each forecasting component including a programming language and any changes to a data type or a data format over time; 
connecting the plurality of forecasting components through the formal language, based on the metadata; 
queueing a plurality of forecast runs based on the plurality of forecasting components, and throttling the flow of the plurality of forecast runs and sending status updates to the framework; 
running the queued plurality of forecast runs when one or more conditions of computing resources and one or more user settings are satisfied; 
an application programming interface that allows control for one or more operations performed by the forecasting components, and further facilitates forecasting component integration; 
a plurality of agents, where each agent represents a connector that enables communication between each forecasting component and the framework through the hub structure and application programming interface, and with the formal input and output language established by the control processor; 
a plurality of composite agents, where each composite agent represents a process to run a combination of agents, decisions, calculations, interaction with external systems or logic; 
and a user interface that provides access control for one or more operations performed by the forecasting components.
In addition Examiner cites to the following references: 
Garvey et al. (US 2018/0349797) discloses techniques for applying what-if analysis to simulate performances of computing resources in cloud and other computing environments wherein a plurality of time-series datasets representing a plurality of demands on a resource are received to train at least one demand propagation model and at least one resource prediction model and an adjustment to a forecast resource performance metric may be determined based on multiple resource prediction models.  What-if analytic may then select/use one or more resource prediction models to map adjusted demand forecasts to adjusted resource performance forecasts for the prescribed seasonal pattern. Once the evaluation phase is complete, what-if analytic presents the time-series datasets for one or more demand forecasts and one or more resource performance forecasts, including any generated adjustments.
Bocciarelli, Paolo, and Andrea D’Ambrogio, “Chapter 14 - A Model-Driven Method for the Design-Time Performance Analysis of Service-Oriented Software Systems.” Modeling and Simulation of Computer Networks and Systems. Elsevier Inc., 2015. 425–450. Web. The method takes as input a design model of the Service-oriented architecture (SOA) based software system and yields as output the corresponding 
However, neither Garvey et al. nor Bocciarelli, Paolo, and Andrea D’Ambrogio teach the specific ordered sequence of limitations of independent claim 1 nor otherwise cure the deficiencies of Gottemukkala et al., Duggal et al., and Doshi et al.  Moreover, since the specific ordered combined sequence of claim elements recited in claim 1 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction.  Accordingly, any combination of Gottemukkala et al., Duggal et al., and Doshi et al. and/or any other additional reference would be improper to teach the claimed invention.
Accordingly, the prior art rejections set forth in the previous action are withdrawn and claims 1 through 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623